Citation Nr: 0204961	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  99-16 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits in the amount of $1,820.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from October 1943 to 
September 1944; he died on March [redacted], 1992.  The appellant is 
his surviving spouse.  

This matter arises from a January 1998 decision by the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (COWC) at the Cleveland, Ohio, Regional Office 
(RO), which determined that recovery of the overpayment at 
issue would not violate the principles of equity and good 
conscience.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.  

During the appellate process, the appellant requested a video 
conference hearing before a member of the Board.  Such a 
hearing was scheduled for June 21, 2000; however, the 
appellant failed to appear as scheduled.  Nor did she request 
that the hearing be rescheduled.  Accordingly, the Board will 
proceed as though the appellant's request for a personal 
hearing had been withdrawn.  See 38 C.F.R. § 20.704 (2001).  

On December 6, 2000, the Board entered a decision that denied 
the appellant the benefit sought on appeal.  The appellant 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  In April 2001, the Secretary of 
Veterans Affairs entered a motion for remand and to stay 
proceedings, the purpose of which was to ensure compliance 
with the duty to assist and the notice provisions contained 
in the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, (Nov. 9, 2000) (VCAA).  By order 
dated June 15, 2001, the Court 
vacated the Board's December 6, 2000, decision, and remanded 
the matter for compliance with the applicable sections of the 
VCAA.  


FINDINGS OF FACT

1.  The appellant initially was awarded improved death 
pension benefits effective May 1, 1993.  

2.  Because the appellant failed to submit her annual 
eligibility verification report (EVR), reflecting her income 
for calendar years 1996 and 1997, her pension benefits were 
suspended effective May 1, 1997.  

3.  The RO again informed the appellant of the need for her 
to submit an EVR for calendar years 1996 and 1997; however, 
again she failed to respond.  Accordingly, her pension 
benefits were terminated effective January 1, 1996; an 
overpayment of $1,820 ensued.  

4.  The appellant was at fault in the creation of the 
overpayment at issue.  

5.  The appellant has failed to report her current income and 
expenses.  

6.  Recovery of the overpayment at issue would not subject 
the appellant to undue economic hardship.  

7.  Collection of the instant indebtedness would not defeat 
the purpose for which the improved death pension benefit 
program is intended.  

8.  The appellant's failure to make restitution would result 
in her unfair financial gain.  

9.  The appellant did not relinquish a valuable right or 
otherwise incur a legal obligation in choosing to receive 
improved death pension benefits.  


CONCLUSION OF LAW

Recovery of the overpayment of improved death pension 
benefits in the amount of $1,820 would not be against the 
principles of equity and good conscience.  38 U.S.C.A. 
§§ 5107, 5302 (West 1991 & Supp. 2001); 38 C.F.R. §§ 1.963, 
1.965 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107), which applies to 
all pending claims for VA benefits, and which provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for 
benefits under the laws administered by VA.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See VCAA 2000, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

First, VA has a duty to notify the claimant and her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 U.S.C. 
§§ 5102 and 5103).  Second, VA has a duty to assist the 
claimant in obtaining evidence necessary to substantiate her 
claim.  See VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.   

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  In October 1997, the RO sent a letter to the 
appellant informing her that her improved death pension 
benefits had been stopped effective January 1, 1996.  She was 
also informed that her benefits could not be resumed until 
she reported her income, and that she had two years in which 
to do so.  She was also sent a VA Form 21-0518-1, Eligibility 
Verification Report, to facilitate the furnishing by her of 
the information needed in order to restore her benefits.  
However, the appellant did not respond.  Following her 
application for waiver of recovery of the overpayment at 
issue (accompanied by her VA Form 20-5655, Financial Status 
Report), the RO rendered a decision, 
and informed her that her waiver request was denied by letter 
dated October 29, 1998.  This letter explained in detail both 
the reason that the overpayment was created, and the reason 
that her waiver request was denied.  By letter dated March 1, 
1999, the RO again informed the appellant why the overpayment 
was created, and indicated that the overpayment might well be 
eliminated if the appellant would simply confirm her income 
for calendar years 1996 and 1997.  Again, the appellant was 
furnished with the appropriate form in which to do so.  
However, again, the appellant failed to do so.  In June 1999, 
she was furnished a statement of the case which informed her 
of the evidence used in conjunction with her claim, the 
pertinent laws and regulations, the adjudicative action 
taken, and the reasons and bases for the decision.  The 
appellant did not indicate that there was additional evidence 
that should be reviewed in conjunction with this claim.  
Thus, the appellant was provided adequate notice as to the 
evidence needed to substantiate her claim, and was given an 
opportunity to submit additional evidence in support of her 
claim.  As such, all relevant facts have been properly 
developed to the extent possible, and all evidence necessary 
for equitable resolution of the issue on appeal has been 
obtained.  As such, VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  See 38 U.S.C. §§ 5103, 5103A.  

The Board notes that the appellant has not questioned the 
validity of the indebtedness at issue; instead, her 
contentions go to the question of her relative degree of 
fault in the creation of the debt.  In January 1998, she 
stated that she did not know why she owed the amount now at 
issue, but did not indicate that she believed the debt was 
for any reason invalid.  Although the appellant stated in 
January 1998 that she had "applied for a waiver many months 
ago" and the 
Board notes that, in December 1997, the Board granted her a 
waiver of recovery of an overpayment to her in 1993 of death 
pension benefits, nevertheless, she did not state any reason 
in January 1998 or later, why the indebtedness at issue in 
the current appeal might be invalid.  The Board notes that 
the appellant was properly notified of the indebtedness at 
issue in the current appeal and, therefore, any 
misunderstanding on her part of the fact that waiver of 
recovery of a prior debt to the Government would not apply to 
the indebtedness at issue in the current appeal cannot 
reasonably be interpreted as an argument on her part that the 
indebtedness at issue in the current appeal is invalid.  
Because the Board is satisfied that the debt was properly 
created, that question need not be examined further.  See 
Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  Also of 
note is that the RO considered the 
facts in this case, and concluded that the appellant had not 
demonstrated fraud, willful misrepresentation or bad faith in 
the creation of the overpayment now at issue.  
Notwithstanding this, however, the Board must render an 
independent determination in this regard.  See Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994).  Because there appears to 
be no indication of an intent to deceive or to seek unfair 
advantage by the appellant, no legal bar to the benefit now 
sought is present.  Id.  

The sole question for Board consideration is whether it would 
be against equity and good conscience for VA to require 
repayment of the instant indebtedness.  In this regard, there 
shall be no recovery of such an indebtedness under laws 
administered by the Secretary of Veterans Affairs when it is 
determined that such recovery would be against equity and 
good conscience.  See 38 U.S.C.A. § 5302(a).  The phrase 
"equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  See 
38 C.F.R. § 1.965(a).  In making such a decision, 
consideration will be given to such things as the relative 
fault of the debtor vis-à-vis VA, whether collection of the 
debt would deprive the debtor of life's basic necessities, 
whether withholding all or part of the appellant's monetary 
benefits by way of recoupment would nullify the objective for 
which such benefits were intended, whether failure to make 
restitution would result in unfair gain to the debtor, and 
whether the appellant's reliance on the improved death 
pension program resulted in her relinquishment of a valuable 
right or her incurrence of a legal obligation.  Id.  

The indebtedness at issue resulted from the appellant's 
failure to submit her annual EVR in January 1997.  That form 
was intended to verify her income for 1996 as well as her 
expected income for 1997.  Her failure to submit this 
information, although repeatedly requested to do so by the 
RO, resulted in the overpayment now at issue.  As such, the 
appellant is at fault in the creation of the debt.  

Notwithstanding the fault of the appellant in the creation of 
the indebtedness, the key question is whether collection of 
the indebtedness would deprive her of life's basic 
necessities.  The appellant contends, in effect, that it 
would; however, the information submitted by her does not 
support her contentions.  On VA Form 20-5655, Financial 
Status Report, submitted by the appellant in March 1998, she 
indicated that she had no monthly salary.  However, she did 
not complete Section II regarding other potential sources of 
income.  Nor did she complete Section III of that form 
regarding her monthly expenses.  Absent current information 
regarding the appellant's monthly income and expenses, there 
is no basis to conclude that collection of the indebtedness 
at issue would deprive her of life's basic necessities.  
Because the appellant has not demonstrated that it would be 
an economic hardship for her to repay the indebtedness at 
issue, and because she was at fault in the creation of the 
debt, its collection would not violate the principles of 
equity and good conscience.  

Of further note is that there is no indication that 
recoupment of the indebtedness at issue would nullify the 
objective for which the improved death pension program is 
intended.  In this regard, the appellant has not received 
such benefits since January 1, 1996; nor does it appear that 
she intends to apply for such benefits in the foreseeable 
future.  Moreover, there is no evidence that the appellant 
either relinquished a valuable right or incurred any 
additional legal obligation when she elected to receive VA 
improved death pension benefits.  Finally, the Board need not 
visit the question of whether the appellant was unjustly 
enriched by her receipt of VA improved death pension 
benefits.  In this regard, the appellant's fault, coupled 
with her failure to demonstrate an inability to repay the 
indebtedness, overrides other equitable considerations.  

The Board finds as to all material issues that the evidence 
is not evenly balanced and that the doctrine of resolving 
doubt in the appellant's favor is not for 
application.  See Ferguson v. Principi, 273 F. 3d 1072 (Fed. 
Cir. 2001) (the statute, 38 U.S.C. § 5107(b), only requires 
that the Board "consider" all the evidence and material of 
record; the benefit of the doubt provision only applies where 
there is an approximate balance of positive and negative 
evidence).  



ORDER

Waiver of recovery of the improved death pension overpayment 
in the amount of $1,820 is denied.  


		
	James A. Frost
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


